FILED
                            NOT FOR PUBLICATION
                                                                              JAN 04 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-30147

              Plaintiff - Appellee,               D.C. No. 2:13-cr-00016-RAJ-1

 v.
                                                  MEMORANDUM*
DANIEL OBERHOLTZER,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                        Argued and Submitted April 8, 2016
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

      Daniel Oberholtzer appeals the imposition of a personal money judgment

against him under criminal forfeiture statutes, after he pled guilty to conspiracy to

traffic in counterfeit goods. Oberholtzer asserts that: (1) the district court lacked



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                           1
the authority to impose a personal money judgment against him; (2) the personal

money judgment was an excessive fine in violation of the Eighth Amendment; (3)

the district court erroneously calculated the forfeiture amount; (4) the personal

money judgment violated the ex post facto clause because it was based on activity

that occurred prior to Congress passing the criminal forfeiture statues; (5) he was

deprived of his right to procedural due process due to the district court’s

application of the expedited forfeiture procedures under Federal Rule of Criminal

Procedure 32.2(b)(1); and (6) the district court abused its discretion in denying his

motions for a continuance of the forfeiture hearing.



      The district court had authority to enter a personal money judgment against

Oberholtzer. See United States v. Casey, 444 F.3d 1071, 1073-75 (9th Cir. 2006).

Oberholtzer argues that Casey should be overturned, but this panel may not

overturn binding precedent absent a “clearly irreconcilable” Supreme Court

decision. Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 979 (9th Cir.

2013) (citation omitted).



      Oberholtzer’s remaining claims lack merit. See United States v. Newman,

659 F.3d 1235, 1242 (9th Cir. 2011) (explaining that a personal money judgment is

                                           2
a type of criminal forfeiture); United States v. Orlando, 553 F.3d 1235, 1237-38

(9th Cir. 2009) (holding that a district court acted within its discretion when it

denied a continuance because the defendant failed to demonstrate prejudice);

United States v. Hamilton, 208 F.3d 1165, 1169 (9th Cir. 2000) (holding that due

process requires only “reasonable notice and an opportunity to be heard”) (citation

omitted); United States v. Ladum, 141 F.3d 1328, 1348-49 (9th Cir. 1998)

(upholding a criminal forfeiture against an Eighth Amendment challenge); United

States v. Frank, 956 F.2d 872, 875 (9th Cir. 1991), as amended (holding that a

defendant fails to demonstrate clear error “by pointing to conflicting evidence in

the record”); United States v. Inafuku, 938 F.2d 972, 973-74 (9th Cir. 1991)

(upholding application of the law “as it exists at the end of [a] conspiracy” against

an ex post facto clause challenge) (citations omitted).



      AFFIRMED.




                                           3